EXHIBIT 21 Subsidiaries of James River Coal Company as of August 26, 2011 1. BDCC Holding Company, Inc. 2. Bell County Coal Corporation 3. Bledsoe Coal Corporation 4. Bledsoe Coal Leasing Company 5. Blue Diamond Coal Company 6. Buck Branch Resources LLC 7. Chafin Branch Coal Company, LLC 8. Eolia Resources, Inc. 9. Hampden Coal Company, LLC International Resource Partners LP International Resources, LLC International Resources Holdings I LLC International Resources Holdings II LLC IRP GP Holdco LLC IRP Kentucky LLC IRP LP Holdco Inc. IRP WV Corp. James River Coal Sales, Inc. James River Coal Service Company James River Escrow Inc. Johns Creek Coal Company Johns Creek Elkhorn Coal Corporation Johns Creek Processing Company Laurel Mountain Resources LLC Leeco, Inc. Logan & Kanawha Coal Co., LLC McCoy Elkhorn Coal Corporation Rockhouse Creek Development LLC Shamrock Coal Company, Incorporated Snap Creek Mining, LLC Triad Mining Inc. Triad Underground Mining, LLC
